                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    MARSHALL DIVISION

JAMIE LEE BLEDSOE, #2150627                        §

VS.                                                §             CIVIL ACTION NO. 2:17cv589

OFFICER BURCIAGA, ET AL.                           §
                                    ORDER OF DISMISSAL
       Plaintiff Jaimie Lee Bledsoe, an inmate currently confined at the Wynne Unit within the

Texas Department of Criminal Justice (TDCJ), proceeding pro se, filed this civil rights lawsuit

proceeding alleging purported violations of his constitutional rights. The case was referred to the

United States Magistrate Judge, the Honorable Roy S. Payne, for findings of fact, conclusions of

law, and recommendations for the disposition of the case.

       On October 21, 2019, Judge Payne issued a Report, (Dkt. #19), recommending that

Plaintiff’s civil rights action—a challenge to his current conviction—be dismissed pursuant to 28

U.S.C. § 1915A(b)(1). Specifically, Judge Payne found that Plaintiff’s complaint was barred by

Heck v. Humphrey, 512 U.S. 477 (1994). Plaintiff has filed timely objections, (Dkt. #21), wherein

he continues to complain about his criminal conviction.

       The court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the court has

determined that the Report of the United States Magistrate Judge is correct, and Plaintiff’s

objections are without merit. Accordingly, it is



                                                   1
        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #19), is

ADOPTED as the opinion of the court. Plaintiff’s objections, (Dkt. #21), are overruled. Further,

it is

        ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED with prejudice to his claims

being asserted again until the Heck conditions are met. Finally, it is

        ORDERED that any and all motions which may be pending in this lawsuit are hereby

DENIED.

        So Ordered this
        Jan 2, 2020




                                                 2
